DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to three-dimensional (3D) printers, classified in B33Y 30/00 of CPC.
II.	Claims 19-23, drawn to a method for printing a three-dimensional (3D) object using a 3D printer, classified in B22D 23/003 of CPC.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatuses of Invention I can be used in a process that is materially different from that of Invention II.  For example, the 3D printers of Invention I can be used to print ceramic or plastic/polymeric materials, rather than metallic materials.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Andrew Plummer on February 24, 2022, a provisional election was made without traverse to prosecute Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because a line should be drawn from “Oxygen Sensor” to either “184” or to the rectangular structure connected by a line to “184” in Figure 1 to clearly show what structure the “Oxygen Sensor” refers to in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0027], 11th line, replace both instances of “Lorenz” with “Lorentz”.  
In paragraph [0043], 5th line, replace “are falling 134” with “134 are falling”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2014/0093658).
Regarding independent claim 1, Zhao et al. disclose a 3D printing system (paragraphs [0019]-[0027] and [0056]-[0061]; and Figures 1 and 5), in which the 3D printing system (10) comprises the following structural features (also refer to annotated Figure 1 of Zhao et al. below):
an ejector;
a heating element configured to heat a solid printing material in the ejector, thereby causing the solid printing material to change to a liquid printing material;
a coil wrapped around the ejector;
a power source configured to supply pulses of power to the coil, which cause drops of the liquid printing material to flow out of the ejector through a nozzle of the ejector; and
a gas-controlling device configured to control a gas in the 3D printing system (10) (see paragraph [0027]).


    PNG
    media_image1.png
    634
    624
    media_image1.png
    Greyscale


Regarding claims 2 and 3, the 3D printing system (10) comprises an enclosure within which the gas-controlling device further includes an inert gas source and a gas remover in the form of a vacuum pump (see paragraph [0027]), wherein the inert gas source and the gas remover (vacuum pump) can be operable to cause removal of oxygen to be at a concentration of less than about 1%.
Regarding claims 4, 9, 10, and 15, the gas-controlling device further includes a gas sensor (operable for measuring pressure) to measure concentration/pressure, including a gas source configured to introduce an additional amount of gas in the enclosure to change the concentration/pressure, a vacuum pump operable to remove an amount of gas in the enclosure to change the concentration/pressure (see paragraph [0027]), as well as a heater and a temperature sensor operable to measure a temperature of the gas (see paragraph [0059]).
Regarding claims 5-8, although the gas is disclosed by Zhao et al. as being an inert gas directed into the enclosure (see paragraph [0027]), the gas itself (and types of first and second gases thereof) would not be considered as part of the claimed apparatus and can be any type of gas since the gas is deemed as a material to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).  Regarding the presence of first and second gas sources in the claimed 3D printing system of claims 6-8, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 11 and 12, the gas-controlling device can controllably introduce the first gas while preventing introduction of the second gas, and vice versa, as well as controlling the vacuum pump to remove one or both gases away from different portions of a 3D object to be made, wherein the 3D object would include a perimeter or an overhang (broadly interpreted as a portion of the 3D object below the nozzle), as shown in Figures 1 and 5.
Regarding claims 13 and 14, since these claims are directed toward process steps of introducing (pulses of) gas and (pulses of) power to the coil, including formation of layer(s) of the 3D object, there would be no patentable weight to the claimed 3D printer since the preamble is directed toward an apparatus, wherein this apparatus is able to perform these functions.  Regarding the claimed functional language, the examiner has considered it.  However, the applicants are reminded that apparatus claims are not limited by the function they perform, as per MPEP 2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.  Furthermore, the applicants are reminded that apparatus claims are not limited by the material worked upon per MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0093658).
Regarding claims 16-18, Zhao et al. disclose a 3D printing system (paragraphs [0019]-[0027] and [0056]-[0061]; and Figures 1 and 5), in which the 3D printing system (10) comprises the following structural features (also refer to annotated Figure 1 of Zhao et al. above):
a nozzle configured to eject drops of a liquid metal;
an ejector;
a substrate configured to have drops land thereon and subsequently solidify to form a 3D object;
a heating element configured to heat a solid printing material in the ejector, thereby causing the solid printing material to change to a liquid printing material;
a coil wrapped around the ejector;
a power source configured to supply pulses of power to the coil, which cause drops of the liquid printing material to flow out of the ejector through a nozzle of the ejector; and
a gas-controlling device configured to control a gas in the 3D printing system (10), wherein the gas-controlling device further includes a gas sensor (operable for measuring pressure) to measure concentration/pressure, including a gas source configured to introduce an additional amount of gas in the enclosure to change the concentration/pressure, a vacuum pump operable to remove an amount of gas in the enclosure to change the concentration/pressure (see paragraph [0027]).
Although Zhao et al. disclose the gas-controlling device that introduces gas and providing a gas sensor, Zhao et al. do not explictly disclose the use of first and second gas sources with first and second sensors.
However, it would have been obvious to one of ordinary skill in the art to include multiple gas sources and sensors, in order to further improve control and prevention of oxidation to molten metal in the 3D printing system.  Regarding the presence of first and second gas sources in the claimed 3D printing system of independent claim 16, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Regarding claim 18, although the gas is disclosed by Zhao et al. as being an inert gas directed into the enclosure (see paragraph [0027]), the gas itself (and types of first and second gases thereof) would not be considered as part of the claimed apparatus and can be any type of gas since the gas is deemed as a material to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 26, 2022